508 So.2d 485 (1987)
William SAYAD, Appellant,
v.
James ALLEY, Appellee.
No. 86-129.
District Court of Appeal of Florida, Third District.
June 9, 1987.
Richard A. Sherman, Fort Lauderdale, for appellant.
Canning & Murray and C. Robert Murray, Jr., Miami, for appellee.
Before SCHWARTZ, C.J., and HENDRY and HUBBART, JJ.
*486 PER CURIAM.
We affirm the judgment for the plaintiff entered on a jury verdict in this intersection automobile accident case upon the holdings that (a) the trial court did not abuse its discretion in restricting the testimony of the defendant's expert accident reconstructionist to subject matter which had been timely revealed in discovery and in precluding his opinion as to an area which had not, Binger v. King Pest Control, 401 So.2d 1310 (Fla. 1981); (b) the two passing references to "insurance" during the trial required at most a cautionary instruction and did not necessitate a mistrial, Carls Markets, Inc. v. Meyer, 69 So.2d 789 (Fla. 1953); Crowell v. Fink, 167 So.2d 614 (Fla. 1st DCA 1964); and (c) any alleged error in the exclusion of a prior inconsistent statement by the plaintiff was not properly preserved below. See § 90.614(2), Fla. Stat. (1985); Hoctor v. Tucker, 432 So.2d 1352, 1354-55 (Fla. 5th DCA 1983); Rezzarday v. West Florida Hospital, 462 So.2d 470 (Fla. 1st DCA 1984); Diaz v. Rodriguez, 384 So.2d 906, 907 (Fla. 3d DCA 1980).